Citation Nr: 1130341	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pinched nerve of the upper back.  

2.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a bilateral leg condition, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1951 to December 1953.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a pinched nerve of the upper back, bilateral ankle pain, and bilateral leg pain.  

The July 2008 rating decision also denied service connection for fallen arches, but the Veteran was subsequently granted service connection for bilateral pes planus in a May 2009 decision review officer (DRO) decision.  The Veteran filed a notice of disagreement regarding his non-compensable evaluation for bilateral pes planus.  However, following a February 2010 statement of the case (SOC), addressing the issue of an evaluation in excess of 0 percent for bilateral pes planus, the Veteran did not file a Form 9 substantive appeal to the Board.  Thus, the issue of entitlement to an initial evaluation in excess of 0 percent for bilateral pes planus is not before the Board.  See 38 C.F.R. § 20.200.  Additionally, because the Veteran has been granted the full benefit he sought in the May 2009 DRO decision, his claim of service connection for bilateral pes planus is no longer on appeal.  See generally AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing at the RO in June 2011.  A transcript of the hearing is of record.

The Veteran's claims have been re-characterized to better comport to his June 2011 hearing testimony and the development of his case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral leg and ankle conditions, to include as secondary to bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran currently has a pinched nerve of the upper back which is the result of a disease or injury incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for a pinched nerve of the upper back have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A December 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records (STRs), any identified VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was given the opportunity to provide testimony to the Board at a hearing at the RO in June 2011.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2). 

A medical examination was not provided regarding the existence or etiology of the claimed pinched nerve of the upper back condition.  VA's duty to assist doctrine does not require that the Veteran be afforded a medical examination in this case, because, as will be discussed in detail below, there is no competent and credible medical or lay evidence, including a continuity of symptomatology, that a current pinched nerve of the upper back, or recurrent symptoms thereof, may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for a pinched nerve of the upper back.  At his June 2011 hearing, the Veteran testified that his pinched nerve of the upper back is a result of carrying his field pack during service, and that when he got back from the field he sought treatment.  During treatment he had to lay flat on his back, and following service he continued to self medicate.  Currently he has pain in his knee area that goes into his back.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Three is no medical evidence of record indicating that the Veteran has been diagnosed with, or treated for, a pinched nerve of the upper back during the pendency of his service connection claim.  Various private treatment records do show treatment for lumbar back pain, ulnar nerve problems of the elbow, osteoarthritis, and leg cramps, but do not show that the Veteran has ever been diagnosed with, or treated for, a pinched nerve of the upper back, or residuals thereof, at any time following service.  

Furthermore, the Veteran's STRs do not indicate that the Veteran had any complaints of, or treatment for, a pinched nerve of the upper back.  During his December 1953 separation examination, clinical evaluation revealed that the Veteran had a normal spine and was normal neurologically.  Furthermore, during an August 1958 periodic examination for the United States Army Reserves (USAR), the Veteran was found to have a normal spine and was normal neurologically.  During the August 1958 periodic examination the Veteran denied then having, or ever having had, swollen or painful jumps, neuritis, paralysis, painful shoulder, lameness, or bone, joint, or other deformity.  He reported his health was fair.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

The Veteran is competent to report symptoms such as neck pain that require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as neck pain.  See Layno, 6 Vet. App. at 469.  However, he is not competent to give an opinion as to whether he has a currently diagnosed pinched nerve of the upper back condition as this is a matter for a medical professional.  Id.  His opinion is considered; however it is far outweighed by the medical evidence of record, which shows that he does not currently have any type of a pinched nerve of the upper back condition.  See Jandreau, 492 F.3d at 1372.  

The Board notes that although it is unclear based on his July 2011 Board hearing testimony whether the Veteran even claims that he has pain in his upper back resulting from a pinched nerve, for purposes of determining whether he must be given a VA examination to determine the nature and etiology of his claimed disability as part of VA's duty to assist, the Board will accept that he does indeed claim that he has experienced continuous upper back pain since service.  

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the Veteran's more recently-reported history of continued symptoms of neck or nerve pain of the upper back since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his upper back pain began during service, in the more contemporaneous medical history he gave at his August 1958 USAR periodic examination he reported that his health was fair and that he did not then have, nor has he ever had, swollen or painful joints, neuritis, paralysis, painful shoulder, lameness, or bone, joint, or other deformity.  His in-service history of symptoms at the time he was in the USAR is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

The Board also notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service.  Significantly, during these treatments, when he specifically complained of other problems, he never reported complaints related to a pinched nerve in his upper back.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).
The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history and findings in 1958 and the absence of complaints or treatment for years after service.  A lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  Because there is no competent medical or competent and credible lay evidence indicating that the Veteran's claimed pinched never of the upper back condition may be associated with service, a VA examination is not required under 38 C.F.R. § 3.159(c).  See McClendon 20 Vet. App. at 81.  

Finally, in his notice of disagreement, the Veteran alleged that his upper back disability is the result of his service-connected bilateral pes planus.  Medical evidence in support of such an etiology connection has not been submitted, however.  Additionally, as a layperson, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, neurological disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a pinched nerve of the upper back is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a pinched nerve of the upper back is denied.  


REMAND

The Veteran seeks service connection for bilateral ankle and leg disabilities, to include as secondary to bilateral pes planus.  At his June 2011 hearing, the Veteran testified that his feet and leg conditions are secondary to his service connected flat feet condition, and that currently his ankles and legs hurt all the time and he must elevate them.  He also testified that he self medicates his pain with pain pills and Epsom salt.    

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non- service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Veteran is competent to report symptoms capable of lay observation such as ankle and leg pain.  See Layno, 6 Vet. App. at 469.  Additionally, August 2007 private treatment records note that the Veteran complained of leg cramps.  

The Veteran is service-connected for bilateral pes planus, with a 0 percent evaluation, effective October 10, 2007.  

Given that the Veteran currently complains of recurrent symptoms of bilateral ankle and leg pain and is service connected for bilateral pes planus, a VA examination and opinion should be provided regarding the nature and etiology of his claimed bilateral ankle and leg conditions on a secondary basis.  See McLendon, 20 Vet. App. at 82-83; see also 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current bilateral ankle or leg conditions.  All necessary testing should be conducted.  As to any currently diagnosable disability of any ankle or leg identified, the examiner is to provide an opinion as to whether it is at least as likely as not caused or aggravated by his service connected bilateral pes planus.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


